Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him upon a jury verdict of three counts of criminal contempt in the second degree (Penal Law § 215.50 [3]) and four counts of harassment in the second degree (Penal Law § 240.26 [1], [3]). We reject the contention of defendant that he may have been convicted of unindicted offenses. Supreme Court’s charge to the jury and the verdict sheet addressed only those acts for which defendant was indicted (see, People v Whitfield, 255 AD2d 924, lv denied 93 NY2d 981). We have examined defendant’s remaining contention and conclude *933that it is lacking in merit. (Appeal from Judgment of Supreme Court, Monroe County, Mark, J. — Criminal Contempt, 2nd Degree.) Present — Hayes, J. P., Wisner, Scudder, Kehoe and Burns, JJ.